        Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                                      Criminal No. 19-10082-DPW
UNITED STATES OF AMERICA
                                                      Violations:
                V.


                                                      Count One: Conspiracy to Commit Wire Fraud,
XIAONING SUI,                                         Honest    Services   Wire   Fraud   and   Federal
                                                      Programs Bribery
                       Defendant                      (18U.S.C. §371)

                                                      Coimts Two and Three: International Money
                                                      Laundering
                                                      (18U.S.C. §§ 1956(a)(2)(A)

                                                      Coimts Four -     Six: Wire Fraud and Honest
                                                      Services Wire Fraud; Aiding and Abetting
                                                      (18U.S.C. §§ 1343,1346 and 2)

                                                      Forfeiture Allegation:
                                                      (18 U.S.C. § 981(a)(1)(C) and
                                                      28 U.S.C. § 2461(c))

                                                      Monev Laundering Forfeiture Allegation:
                                                       (18 U.S.C. § 982(a)(1))



                                SUPERSEDING INDICTMENT


       At all times relevant to this Superseding Indictment:

                                       General Allegations

       1.      Defendant XIAONING SUI was a resident of Surrey, British Columbia, Canada.

SUI was the mother of Applicant 1, a secondary school student.

       2.      William "Rick" Singer was a resident, variously, of Sacramento and Newport

Beach, California. Singer owned the Edge College & Career Network LLC, also known as "The

Key," a for-profit college counseling and preparation business that he founded in or about 2007

and incorporated in the State of California in or ahout 2012. Singer also served as Chief Executive
         Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 2 of 13




Officer of the Key Worldwide Foundation ("KWF"), a non-profit corporation that he established

as a purported charity in or about 2012. KWF maintained several bank accounts (collectively, the

"KWF charitable accounts"), including one located in the District of Massachusetts.

        3.     The University of California at Los Angeles ("UCLA") was a highly selective

public university located in Los Angeles, California. The athletic teams of UCLA competed in

most sports, including men's soccer, at the Division I level, the highest level of intercollegiate

athletics sanctioned by the National Collegiate Athletic Association ("NCAA"). The UCLA

admissions office typically allocated a number of admissions slots to the head coaches of its

athletic teams to recruit highly qualified athletes. The admissions prospects of recruited athletes

were significantly higherthan those of non-recruited athletes with similargrades and standardized

test scores.


        4.     UCLA received federal benefits in excess of $10,000 annually under Federal

programs involving grants, contracts, subsidies and other forms of Federal assistance.

        5.     Jorge Salcedo ("Salcedo") was a resident of Los Angeles, California. Salcedo was

employed as the head coach of men's soccer at UCLA and thus an agent of UCLA. As an

employee and agent of UCLA, Salcedo owed a duty of honest services to the university.

        6.     Ali Khosroshahin ("Khosroshahin") was a resident of FountainValley, California.

Until on or about November 8,2013, Khosroshahin was employed as the head coach of women's

soccer at the University of Southern California ("USC").

        7.     Laura Janke ("Janke") was a resident of North Hollywood, California. Until on or

about January 10, 2014, Janke was employedas an assistantcoach of women's soccer at USC.

        8.     Tennis Recruiter 1 ("Recruiter 1") was a resident of Sarasota, Florida. Recruiter 1

owned and operated a college tennis recruiting service based in Florida.         In that capacity.
        Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 3 of 13




Recruiter 1 matched high school tennis players with college tennis coaches to facilitate the players'

potential recruitment as part of the college admissions process.

                                   Overview of the Conspiracy


       9.      Begirming in or about August 2018, SUI agreed with others known and unknown

to the Grand Jury to falsely present Applicant 1 to UCLA as a competitive soccer player, despite

the fact that he did not play soccer competitively, and to bribe Salcedo to recruit Applicant 1 to

the UCLA men's soccer team, thereby facilitating his admission to UCLA, in violation of the duty

of honest services Salcedo owed to UCLA as his employer.

                              Objects and Purpose of the Conspiracy

       10.     The principal objects of the conspiracy were to commit wire fraud, honest services

wire fraud and federal programs bribery, in violation of Title 18, United States Code, Sections

1343,1346 and 666(a)(2), respectively. The principal purpose of the conspiracy was to facilitate

the fraudulent admission of Applicant 1 to UCLA as a recruited soccer player.

                               Manner and Means of the Conspiracy


       11.     Among the manner and means by which SUI, together with others known and

unknown to the Grand Jury carried out the conspiracy were the following:

                   a. paying bribes to Salcedo in exchange for his agreement to designate

                       Applicant 1 as a recruit to the UCLA men's soccer team;

                   b. fabricating an athletic "profile" for Applicant 1 containing falsified athletic

                       credentials—^including fake honors Applicant 1 purportedly received, elite

                       soccer teams he purportedly played on, and photographs of a different

                       individual, falsely identified as Applicant 1, playing soccer—^to submit in

                       support of Applicant 1's application to UCLA; and
         Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 4 of 13




                     c. paying $400,000 to KWF to facilitate the bribery and fraud scheme.

                                              Overt Acts


        12.       On various dates between August 2018 and February 2019, SUI, together with

others known and unknown to the Grand Jury, committed and caused to be committed the

following over acts, among others, in furtherance of the conspiracy:

        13.       In or about early August 2018, Singer spoke with Recruiter 1 by telephone and told

Recruiter 1 how much it would cost to secure admission for Applicant 1 to various xmiversities,

including UCLA.

        14.       On or about August 20, 2018, Recruiter 1 e-mailed Singer the secondary school

transcript for Applicant 1.

        15.       On or about August 24, 2018, in a conference call with SUI, Recruiter 1 and a

Chinese translator. Singer explained to SUI that Singer would write Applicant I's college

application in a "special way" that would guarantee Applicant I's admission to UCLA. Singer

told SUI that SUI would need to set aside $400,000 in an escrow account pending Applicant I's

acceptance to UCLA. Singer explained to SUI that Applicant 1 would not "know anything is

happening."

        16.       On or about September 5, 2018, SUI sent Recruiter 1 photographs of Applicant 1

playing tennis.

        17.       Recruiter 1 forwarded the photographs to Singer, who forwarded them to Janke,

noting, "This yoimg man will be a soccer player from Vancouver for UCLA."

        18.       On or about September 12,2018, Janke e-mailed Singer a fabricated soccer profile

for Applicant 1, which includeda photograph of a differentindividual playing soccer. The profile
           Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 5 of 13




falsely attributedvarious purported soccer achievementsto Applicant 1 and described him as a top

player for two private soccer clubs in Canada.

       19.     Singer forwarded the false soccer profile to Salcedo and Khosroshahin.

       20.     Between in or about September 2018 and in or about October 2018, Singer sent

copies of Applicant I's secondary school transcript to Khosroshahin, who sent the transcript to

Salcedo.


       21.     Salcedo provided Applicant I's transcript and false soccer profile to UCLA

athletics administrators in order to facilitate Applicant 1's recruitment to UCLA as a soccer player.

       22.     On or about September 24, 2018, Salcedo filled out a "Priority Coding Request

Form" for Applicant 1, which is required for admission to UCLA as a recruited student-athlete.

Salcedo falsely wrote that he saw Applicant 1 play soccer"in China during a coaching education

visit last year," and noted that awarding Applicant 1 a 25 percent scholarship would "be good

value for the player of his quality. He has good quickness and speed."

       23.      On or about October 24, 2018, SUI engaged in a telephone conference call -with

Singer, Recruiter 1 and a Chinese translator. During the call. Singer—who by this point was

cooperating with lawenforcement authorities—explained in English that, in order to proceed with

the scheme, SUI would need to wire $100,000 to Singer's bank account, and that the money would

be "paid to the coach at UCLA" in exchange for a letter of intent from the coach recruiting

Applicant 1 onto his soccer team. Singer further explained that the $100,000 would be paid to

"the UCLA men's soccer coach directly." The translator translated what Singer said into Chinese,

telling SUI: "Your sonis admitted to this school through UCLA's soccer team. That $100,000

is directly transferred to that soccercoach. So, although your son is a tennisplayer, because there

is a place in soccerteam, so it is the soccerteam that takes your son." SUI responded, "OK."
        Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 6 of 13




       24.     In or about late October 2018, Salcedo accepted a check in the amount of $100,000

that Singer had mailed to Salcedo from the District of Massachusetts, in exchange for designating

Applicant 1 as a recruit to the UCLA soccer team. .

       25.     In or about late October 2018, Khosroshahin accepted a check in the amount of

$25,000 that Singer had mailed to Khosroshahin from the District of Massachusetts, in exchange

for Khosroshahin "brokering" the fraudulent designation of Applicant 1 as a recruit to the UCLA

soccer team.


       26.     On or about October 26, 2018, SUI wired $100,000 from Canada to a KWF bank

account in the District of Massachusetts, with the intention that the money would be used to pay

Salcedo for designating Applicant 1 as a purported recruit to the UCLA soccer team.

       27.     On or about November 20, 2018, after UCLA had approved Applicant 1 for

admission as a recruited soccerplayer, awarded him a 25 percent tuition scholarship, and sent him

a letterof intent, specifying thathe was being recruited to play"men's soccer," Applicant 1 signed

the letter of intent, and SUI sent Singer an e-mail confirming that Applicant 1 had done so.

       28.     On or about February 15, 2019, SUI wired $300,000 from Canada to a KWF bank

account in the District of Massachusetts, representing the final payment for facilitating Applicant

I's admission to UCLA.
        Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 7 of 13




                                         COUNT ONE
              Conspiracy to Commit Wire Fraud and Honest Services Wire Fraud
                                 and Federal Programs Bribery
                                       (18U.S.C. §371)

      The Grand Jury charges:

       29.    The Grand Jury re-alleges and incorporates by reference paragraphs 1-28 of this

Superseding Indictment.

       30.    From in or about August 2018 through in or about February2019, in the District of

Massachusetts, and elsewhere, the defendant,

                                       XIAONING SUI,

conspired with others known and unknown to the Grand Juryto commit the following offenses:

      a. wire fraud and honest services wire fraud, that is, having devised and intending to devise

          a scheme and artifice to defraud and to obtain money and property, to wit, admission to

          UCLA and a 25 percenttuition scholarship, by means of materially false and fraudulent

          pretenses, representations and promises, and to deprive UCLA of its rightto the honest

          and faithful services of its employee, Jorge Salcedo, through bribes and kickbacks, did

          transmit and cause to be transmitted, by means of wire communications in interstate and

          foreign commerce, writings, signs, signals, pictures and sounds, for the purpose of

          executing the scheme to defraud, in violation of Title 18, Uruted States Code, Sections

          1343 and 1346; and,

      b. federal programs bribery, that is, to corruptly give, offer and agree to give anything of

          value to any person, with intent to influence and reward an agent of an orgamzation, to

          wit, Jorge Salcedo, an agent of UCLA, in comiection with any business, transaction and

          series of transactions of such organization involving anything of value of $5,000 or

          more, which organization received benefits in excess of $10,000 rmder one or more

                                                7
 Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 8 of 13




  Federal programs involving grants, contracts, subsidies, loans, guarantees, insurance

  and other forms of Federal assistance in any one-year period, in violation of Title 18,

  United States Code, Section 666(a)(2).

All in violation of Title 18, United States Code, Section 371.
        Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 9 of 13




                                   COUNTS TWO AND THREE
                                  International Money Laundering
                                    (18U.S.C. §§ 1956(a)(2)(A)

      The Grand Jury further charges:

       31.     The Grand Jury re-alleges and incorporates by reference paragraphs 1-28 of this

Superseding Indictment.

       32.     On or about the dates set forth below, in the District of Massachusetts, and

elsewhere, the defendant.

                                         XIAONING SUl,

did transport, transmit, and transfer, and attempt to transport, transmit, and transfer, monetary

instruments and funds, to wit, a wire transfer of funds to KWF, to a place in the United States from

and through a place outside the United States, with the intent to promote the carrying on of

specified unlawful activity, that is, wire fraud, honest services wire fraud and federal programs

bribery, in violation of Title 18, United States Code, Sections 1343, 1346, and 666(a)(2), to wit:

                      APPROXIMATE DATE               INTERNATIONAL WIRE TRANSFER
                         October 26, 2018            $100,000 wire transfer from Canada to
                                                     KWF bank account in the United States
                            February 15, 2019        $300,000 wire transfer from Canada to
                                                     KWF bank account in the United States


       All in violation of Title 18, United States Code, Section 1956(a)(2)(A).
        Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 10 of 13



                                  COUNTS FOUR THROUGH SIX
               Wire Fraud and Honest Services Wire Fraud; Aiding and Abetting
                             (18U.S.C. §§ 1341 and 1346 and 2)

       The Grand Jury further charges:

       33.     The Grand Jury re-alleges and incorporates by reference paragraphs 1 through 28

of this Superseding Indictment.

       34.     On or about the dates set forth below, in the District of Massachusetts, and

elsewhere, the defendant,

                                         XIAONING SUI,

having devised and intending to devise a scheme and artifice to defraud and for obtaining money

and property, to wit, admission to UCLA and a 25 percent tuition scholarship, by means of

materially false and fraudulent pretenses, representations and promises, and to defraud UCLA of

its right to the honest and faithful services of its employee, Jorge Salcedo, through bribes and

kickbacks, did transmit and cause to be transmitted, by means ofwire communications in interstate

and foreign commerce, writings, signs, signals, pictures and sounds for the purpose of executing

the scheme to defraud, to wit:

     COUNT           APPROXIMATE DATE                         INTERSTATE WIRE
                            October 24, 2018       Telephone conference call involving SUI
                                                   and others
                            October 26, 2018       $100,000 wire transfer from Canada to
                                                   KWF bank account in the United States
                            February 15, 2019      $300,000 wire transfer from Canada to
                                                   KWF bank account in the United States


       All in violation of Title 18, United States Code, Sections 1343, 1346 and 2.
        Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 11 of 13



                                   FORFEITURE ALLEGATION
                           (I8U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

       35.       Upon conviction of the offenses in violation of Title 18, United States Code,

Sections 371,1343 and 1346 set forth in Counts 1 and 4 through 6 of this Superseding Indictment,

the defendant,

                                          XIAONING SUl,

 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

 and Title 28, United States Code, Section 2461(c), any property, real or personal, which

 constitutes or is derived from proceeds traceable to the offense.

       36.       Ifany ofthe property describedin Paragraph 35 above, as being forfeitablepursuant

to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant ~

                 a. caimot be located upon the exercise of due diligence;

                 b. has been transferred or sold to, or deposited with, a third party;

                 c. has been placed beyond the jurisdiction of the Court;

                 d. has been substantially diminished in value; or

                 e. has been commingled with other property which cannot be divided without
                    difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporatingTitle 21, United States Code, Section 853(p), to seek forfeiture ofany other property

of the defendant up to the value of the property described in Paragraph 35 above.

       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).
        Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 12 of 13




                    MONEY LAUNDERING FORFEITURE ALLEGATION
                                      (18 U.S.C. § 982(a)(1))

       37.     Uponconviction of the offense in violation of Title 18,United States Code, Section

1956(a)(2)(A), set forth in Counts 2 and 3 of this Superseding Indictment, the defendant,

                                         XIAONING SUI,

 shall forfeitto the United States, pursuantto Title 18,United States Code, Section982(a)(1), any

property, real or personal, which constitutes or is derived from proceeds traceable to theoffense.

       38.     If anyof the property described in Paragraph 37 above, as beingforfeitable pursuant

to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant -

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 18, United States Code, Section 982(b),

incorporating Title 21, UnitedStates Code, Section 853(p), to seekforfeiture of any otherproperty

of the defendants up to the value of the property described in Paragraph37 above.

       All pursuant to Title 18, United States Code, Section 982(a)(1).
        Case 1:19-cr-10082-DPW Document 14 Filed 09/24/19 Page 13 of 13




                                                     A TRUE BILL




                                                     EOREPERSON




ERIC S. ROSEN
JUSTIN D. O'CONNELL
KRISTEN A. KEARNEY
LESLIE A. WRIGHT
ASSISTANT UNITED STATES ATTORNEYS
DISTRICT OF MASSACHUSETTS



District of Massachusetts: September 24, 2019
Returned into the District Court by the Grand Jurors and filed.



                                                     DEPUTY CLERK




                                                                   \\   C^vv-I
